             Case 2:21-cr-00007-MCE Document 197 Filed 08/02/21 Page 1 of 2



 1   KRISTY M. HORTON, #271250
     Law Office of Thomas A. Johnson
 2   400 Capitol Mall, Suite 2560
     Sacramento, California 95814
 3
     Telephone: (916) 422-4022
 4
 5                        IN THE UNITED STATES DISTRICT COURT
 6                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
                                  )
 8   UNITED STATES OF AMERICA,    )                  Case No.: 2:21-CR-0007-MCE
 9             Plaintiff,         )
          v.                      )                  DEFENDANT’S STIPULATION AND
10                                )                  [PROPOSED] ORDER
     CHRISTOPHER KEEGAN WILLIAMS, )
11            Defendant.          )                  Date: August 2, 2021
                                  )                  Time: 2:00 p.m.
12                                )                  Judge: Jeremy D. Peterson
13                                )
                                  )
14
15
                                          STIPULATION
16
            Defendant, Christopher Keegan Williams, by and through counsel, hereby
17
     stipulates that the detention hearing for the pretrial release violation be vacated on August
18
     2, 2021. The government continues to move for revocation of Mr. Williams’ release
19
     pursuant to 18 U.S.C. § 3148, based on the information in the Pretrial Services Violation
20
     Petition (ECF No. 190) and the Pretrial Services Memorandum, dated July 28, 2021. Mr.
21
     Williams submits the matter to the Court based upon the Violation Petition and
22
     Memorandum filed by Pretrial Services. The Assistant United States Attorney has been
23
24   informed of the request and does not object and joins in the stipulation.

25
26   Dated: July 29, 2021

27
28



                                                                                                 1
             Case 2:21-cr-00007-MCE Document 197 Filed 08/02/21 Page 2 of 2



 1   Respectfully submitted,
 2
     /s/ Kristy M. Horton
     KRISTY M. HORTON
 3   Attorney for Christopher Williams
 4
     PHILLIP A. TALBERT
 5   Acting United States Attorney
 6
     /s/ David Spencer
 7   DAVID SPENCER
     Assistant United States Attorney
 8
 9
10
11                                       ORDER
12         IT IS SO ORDERED.
13
     Date: July 30, 2021
14
15
                                                    Hon. Jeremy D. Peterson
16                                                  U. S. Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28



                                                                              2
